Day, J.
The deed of date December 21,1866, is in all respects.in the form prescribed by law, but it recites that the sale was made at a sale begun on the first Monday of December, 1863, instead of the first Monday of October. Herein exists all the objection which is made to said deed. It is not claimed that the sale could not properly be made *194on the first Monday of December. See Rev., § 776; Eldridge v. Kuehl, 27 Iowa, 160. The position of appellant is that it is the duty of the party claiming under the tax deed to show affirmatively the existence of some cause recognized by section 776 of the Revision, as a sufficient reason for commencing the sale upon the first Monday of some month subsequent to October. This position is erroneous. The law authorizes the sale, under certain contingencies, to be made on the first Monday of December. The deed is at least prima facie evidence that all the pre-requisites of the law have been complied with. Rev., § 784; McCready v. Sexton & Son, 29 Iowa, 356.
If, therefore, the non-existence of the conditions prescribed in section 776, can, in any event, be shown to defeat the tax title, the burden of proof is upon the party who assails the deed. As the tax deed of December 21, 1866, is valid, it is unnecessary to inquire into the sufficiency of the subsequent one of May 1, 1871.
There is no error in the judgment of the district court.
Affirmed.